 



Exhibit 10.2

 

LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

THIS LEASE AGREEMENT FOR A GAMMA KNIFE UNIT dated as of October 29, 1996,
(hereinafter, referred to as the “Agreement”) is entered into between GK
Financing, LLC, a California Limited Liability Company, (hereinafter referred to
as “GKF”), and METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD. dba SOUTHWEST
TEXAS METHODIST HOSPITAL, a Texas corporation, (hereinafter referred to as
“Hospital'').

 

RECTALS

 

WHEREAS, Hospital wants to lease a LekselI Stereotactic Gamma Unit distributed
by Elekta Instruments, Inc., (hereinafter referred to as the “Equipment”) and
desires from GKF certain marketing and administrative support related to
utilization of said equipment, and

 

WHEREAS, GKF is willing to lease the Equipment which GKF has acquired from
Elekta Instruments, Inc., a Georgia corporation (hereinafter referred to as
“Elekta''), to Hospital, pursuant to the terms and conditions of this Agreement
and is willing to provide to Hospital its marketing and administrative
capabilities; and.

 

NOW, therefore, in consideration of the foregoing premises and the promises
contained herein, the parties hereto hereby agree as follows:

 

1.          Execution of LGK Agreement by and between Hospital and Elekta. GKF
hereby leases the Equipment to the Hospital on the terms and conditions
hereinafter set forth. Hospital agrees that simultaneously with the execution of
this Agreement it shalI execute that certain LGK Agreement with Elekta,
(hereinafter referred to as the “LGK Agreement”), a copy of which is attached
hereto as Exhibit A and incorporated herein by this reference. Hospital agrees
to fulfill all of its obligations under the LGK Agreement and acknowledges that
GKF is a third party beneficiary of the LGK Agreement.

 

2.          Delivery of the Equipment and Site preparation. GKF shall arrange to
have the Equipment delivered to Hospital, at _____________ (the “Site”) in
coordination with Elekta. The Equipment shall be the latest Gamma Knife
technology available at the date of this Agreement, including all hardware and
software options. GKF shall exert its best faith efforts to expedite the
delivery of the Equipment to a site mutually agreeable to GKF and Hospital in
accordance with the terms and conditions of the Purchase Agreement for the
Equipment by and between GKF and Elekta. Notwithstanding the preceding sentence,
it is understood and agreed that GKF has made no representations and warranties
to Hospital concerning actual delivery dates or schedules for the Equipment at
the Site. GKF shall coordinate with Hospital the estimated delivery date of
equipment.

 

 

 

 

Hospital shall provide a safe, convenient and properly prepared Site, at its own
expense, in accordance with all of the Equipment manufacturer's (Elekta's)
guidelines, specifications, technical instruments and Site Planning Criteria
(which Site Planning Criteria are attached hereto as Exhibit B and incorporated
herein by this reference), which criteria shall include Elekta's estimated
delivery schedule when and as received by GKF, on Hospital controlled property
for the proper performance of Gamma Knife procedures. Site location shall be
acceptable to GKF. Hospital shall prepare at its sole cost and expense the
requisite site plans and specifications and shall submit them to Elekta and GKF
for approval before implementation of such plans. Hospital shall apply for, in a
timely manner and use its best efforts to obtain as soon as reasonably possible
thereafter a User License from the Nuclear Regulatory Commission and/or
appropriate state agency authorizing it to take possession of the Cobalt Supply
and shall obtain such other licenses, permits, approvals, consents and
authorizations, which may be required by local governmental or other regulatory
agencies for the Site, its preparation, the charging of the Equipment with its
Cobalt Supply, the conduct of Acceptance tests, and the use of the Equipment all
as more fully set forth in Article 2.1 of the LGK Agreement.

 

3.          Gamma Knife Service Term. GKF agrees to provide to Hospital, and
Hospital agrees to accept and utilize from GKF, the Equipment pursuant to the
terms of this Agreement for a term (the “Gamma Knife Service Term”) commencing
on the day (the “Commencement Date”) that the first procedure using the
Equipment is performed on a patient of the Hospital for which payment is due GKF
from the Hospital pursuant to the provisions of Section 6 of this Agreement, and
ending on that date which is ten (10) years thereafter, unless terminated
earlier in accordance with the terms of this Agreement. Hospital shall be liable
to GKF for the payments referred to in Paragraph 6 below, as applicable, upon
the Commencement Date.

 

4.          Costs of Site Preparation: Costs of Installation. Hospital's
obligations shall include preparation of plans and specifications for the
construction and preparation of the Site in such form as will result in the
Site, when constructed in accordance with such plans and specifications, being
in full compliance with Elekta's Site Planning Criteria. Hospital shall at its
own expense and risk, prepare, construct and make ready the Site as necessary,
for the installation of the Equipment, including, but not limited to, providing
any temporary and/or permanent shielding for the charging of the equipment and
its use, selecting and preparing a proper foundation for the Equipment and for
such shielding and walls, as well as proper alignment of the Site and wiring.
Hospital shall be responsible for the positioning of the Equipment on its
foundation at the Site in compliance with Elekta's Site Planning criteria
(attached as Exhibit B).

 

Hospital shall also at its own expense select, purchase and install all
radiation monitoring equipment and devices, safety circuits and radiation
warning signs needed for the Equipment at the Site, according to all applicable
federal, state and local laws and regulations.

 

Hospital warrants that the Site will be prepared in compliance with the Site
Planning Criteria.

 

Hospital shall be liable to GKF for any damage to the Equipment caused by (a)
defects in construction of the Site or defects in the positioning of the
Equipment at the Site; (b) defects arising out of materials or parts provided,
modified or designed by Hospital with respect to the Site; or (c) negligent or
intentional acts of omission or commission by Hospital or any of its officers,
agents, physicians, and employees in connection with the Site preparation; or
(d) operation of the Equipment at the Site.

 

 

 

 

Hospital warrants that it shall utilize its reasonable efforts to fulfill on an
timely basis its obligations under this Paragraph 4. Hospital further warrants
that it shall on a regular basis keep GKF informed of Hospital's progress in
fulfilling its obligations pursuant to this Paragraph 4. Should Hospital not
have all Site preparations completed by the delivery date (which delivery date
the parties shall negotiate in good faith and document) plus a sixty (60) day
grace period such that the Site is acceptable for positioning and installation
of the Equipment, Hospital shall reimburse GKF at an interest rate of Bank of
America's prime rate plus 2% on GKF's Equipment cost until the site is prepared
to allow positioning and installation of the Equipment. Should the Equipment not
be delivered by the delivery date plus a sixty (60) day grace period, other than
by reasons of force majeure (see Section 27(c)) or Hospital's failure to
complete Site preparations necessary for the positioning and installation of the
Equipment, GKF shall reimburse Hospital at an interest rate of bank of America's
prime rate plus two percent (2%) on Hospital's costs in constructing and
finishing out the Site until the Equipment is delivered.

 

5.          Marketing Support GKF will assist and provide financial marketing
support to Hospital of at least $250,000 during the first five (5) years of this
project, subject to approval by Hospital.

 

6.          Per Procedure Payments. As its sole consideration for the lease of
the Equipment and the provision of marketing and administrative support,
Hospital shall pay GKF the per procedure payment of eight thousand five hundred
dollars ($8,500) for each procedure that is performed on Hospital's patients
using the Equipment during the first five (5) years of this Agreement.

 

The fee per procedure during Years Six (6) through Ten (10) shall be determined
on an annual basis as follows.

 

Years 6 and 7 Annual Procedures  Fee Per Procedure  1 through 100  $8,200  101
through 125  $7,000  126 through 150  $6,000  Each procedure after 150th 
$5,000 

 

 

 

 



 

Years  8 through 10 Annual Procedures  Fee Per Procedure  1 through 100  $7,000 
101 through 125  $6,000  126 through 150  $5,000  Each procedure after 150th 
$4,000 

 

If at any time during the initial term of this Agreement the total number of
procedures equals 1,400, Hospital shall pay GKF a per procedure payment of
$4,000 for each procedure in excess of 1,400 procedures.

 

If no procedures are performed utilizing the Equipment, no charges shall be
incurred by Hospital.

 

A procedure shall be defined as a single patient treatment session that may
include one or more isocenters during that session. Hospital shall be billed on
the fifteenth (15th) and the last day of each month for the actual number of
procedures performed during the first and second half of the month,
respectively. Hospital shall pay the procedures invoiced within thirty (30) days
after being invoiced. Interest shall accrue at the rate of 1-1/2% per month on
all invoices remaining unpaid after 45 days.

 

Billing statements, as provided above, will set forth two components of the
charges. The equipment-related component will equal sixty-eight (68%) percent of
the total fee per procedure and the administrative component will equal
thirty-two (32%) percent of the total fee per procedure.

 

7.          Use of the Equipment. The Equipment may be used at Hospital only at
the Site identified and shall not be removed therefrom. Hospital shall not use
nor permit the Equipment to be used by any personnel who are not properly
trained or in any manner nor for any purpose for which Elekta or GKF has
notified the Hospital the Equipment is not designed or reasonably suitable.
Hospital shall not permit any liens, whether voluntary or involuntary, to attach
to the Equipment, without the prior written consent of GKF.

 

8.          Additional Covenants of Hospital. In addition to the other covenants
made by Hospital, Hospital shall at its own cost and expense:

 

(a)          Provide properly trained professional, technical and support
personnel and supplies required for the proper performance of medical procedures
utilizing the Equipment. Hospital will have on staff a minimum of two (2) Gamma
Knife trained teams of neurosurgeons, radiation therapists and physicists.
Parties acknowledge that physicians, radiation therapists and physicists are not
employees of the Hospital and are independent contractors.

 

 

 

 

(b)          Notwithstanding any requirements to the contrary or the absence of
any requirements in the bylaws, rules and regulations of Hospital's medical
staff, Hospital shall cause all neurosurgeons, radiation therapists and
physicists that may use the Equipment as contemplated in this Agreement to
obtain and maintain, at no expense to GKF, throughout the Gamma Knife Service
Term, a policy or policies of insurance insuring their respective risks of
professional medical liability incurred in connection with providing
professional services utilizing the Equipment as contemplated in this Agreement,
in amounts for each such person which shall be not less than $500,000 per
incident and $1,000,000 in the annual aggregate. Upon expiration of the Gamma
Knife Service Term or its earlier termination in accordance with the terms of
this Agreement, if occurrence coverage has not been carried, Hospital shall
cause, at no cost to GKF, professional liability tail coverage to be obtained
and maintained with respect to each such person with the same limits as in
effect on the last day of the term of this Agreement, such tail coverage policy
or policies to cover such person's risks of professional medical liability
arising during the Gamma Knife Service Term. Also, upon the expiration or
termination of any such policy prior to the expiration of the Gamma Knife
Service Term or its earlier termination, Hospital shall cause, at no cost to
GKF, a substitute policy or tail coverage to be obtained and maintained with the
same limits as in effect on the date of expiration or termination, such
substitute policy or tail coverage to cover any such person's risk of
professional medical liability arising during the Gamma Knife Service Term.
Prior to the commencement of the Gamma Knife Service Term or before a
neurosurgeon, radiation therapists or physicist first uses the Equipment, and
annually, thereafter (i.e., upon policy renewal), Hospital shall provide GKF (or
cause neurosurgeons, radiation therapists and physicists to provide GKF) with
certificates of insurance or other written evidence with respect to each such
policy. Hospital shall also cause all such neurosurgeons, radiation therapists
and physicists to provide GKF with written notice of any change to such coverage
throughout the Gamma Knife Service Term.

 

(c)          Fully comply with all of its obligations under the LGK Agreement.

 

(d)          Indemnify GKF as herein provided:

 

(i)          Hospital shall fully indemnify, hold harmless and/or reimburse GKF
(and its members and their respective officers, directors, agents, employees and
affiliates) for any loss, liability, damage, penalty, action, claim, cost or
expense (including reasonable attorneys' fees) (hereinafter collectively
referred to as “damages”) which GKF may suffer or incur which are solely caused
by Hospital's Site preparation and the Equipment's positioning, if the Site
preparation or the Equipment's positioning was not done in compliance with
Elekta's Site Planning Criteria. Except as relates to Site plans, specifications
and positioning plans reviewed and approved by GKF and/or Elekta, or
construction of other Site preparation done in compliance with Elekta's Site
Planning Criteria, Hospital shall be liable for any damages to the Equipment
caused by (a) defects in construction of the Site or defects in positioning of
the Equipment at the Site: (b) defects arising out of materials or parts
provided, modified or designed by Hospital with respect to the Site: (c)
negligent or intentional acts of omission or commission by Hospital or any of
its officers, agents or employees in connection with the Site preparation; or
(d) negligent operation of the Equipment at the Site. However, neither the
review and approval of Site plans, specifications and/or positioning plans by
GKF and/or Elekta, nor the construction of any other Site preparation, shall
relieve hospital for liability for damages to the Equipment caused by the
failure to comply with applicable federal, state or local laws or regulations,
including building codes, or those portions of the Site Planning Criteria
relating to the load bearing capacity of the floor of the treatment room and to
radiation protection.

 

 

 

 

(ii)         Hospital shall fully indemnify, hold harmless and/or reimburse
(including reasonable attorneys fees) GKF (and its members and their respective
officers, directors, agents employees and affiliates), on a prompt basis for any
and all damages to the Equipment (including any violation by Hospital, its
agents, officers, employees, successors and assigns, or by any physician-users
of the Equipment, of the Services Agreement described in Section 15 hereof) to
the extent such damages are caused by the negligent or wrongful acts or
omissions of Hospital, its agents, officers, employees, successor or assigns or
by any physician-users of the Equipment. In the event the Equipment is destroyed
or rendered unusable, this indemnification shall extend up to the full
replacement value of the Equipment at the time of its destruction less salvage
value, if any.

 

(iii)        Hospital shall fully indemnify, hold harmless and/or reimburse GKF
(and its members and their respective officers, directors, agents, employees and
affiliates) for any damages which GKF may suffer or incur as a result of
Hospital's breach or alleged breach of this Lease Agreement.

 

(iv)        Hospital shall fully indemnify, hold harmless and/or reimburse GKF
(and its members and their respective officers, directors, agents, employees and
affiliates) for any damages, claims, judgments and liabilities by or to third
parties (plus litigation costs incurred and reasonable attorneys fees) which GKF
may suffer or incur resulting from injury to or death of any person or physical
loss or damage to property arising out of the negligent operation or negligent
medical use of the Equipment by or for Hospital (but which is not attributable
to defective materials, workmanship or manufacture of the Equipment), the
defective maintenance of the Equipment by or for Hospital (but only to the
extent not performed by or on behalf of Elekta), the failure of the Site to
comply with the Site Planning Criteria, or the training referred to in Section
3.2 of the LGK Agreement. It is agreed that non-employee physician/users of the
Equipment are independent of the Hospital and are not acting by or for the
Hospital.

 

(e)          Provide reasonable and customary marketing materials (i.e.
brochures, announcements, etc.) and marketing support from an administrative and
clinical (i.e. seminars by neurosurgeons and radiation therapists to referring
physicians, etc.) standpoint for this service.

 

(f)          Keep and maintain the Equipment and Site fully protected, secure
and free from unauthorized access or use by any person.

 

9.          Additional Covenants, Representations and Warranties of GKF. In
addition to the other covenants, representations and warranties, made by GKF in
this Agreement:

 

(a)          GKF represents and warrants that GKF has full power and authority
to enter into this Agreement, and that this Agreement does not and will not
violate any agreement, contract or instrument binding upon GKF.

 

(b)          GKF represents and warrants to Hospital that, upon delivery of the
Equipment to Hospital, GKF shall use its reasonable commercial efforts to
require that Elekta meets its contractual obligations to GKF and in putting the
Equipment, as required by the LGK Purchase Agreement, into good, safe and
serviceable condition and fit for its intended use in accordance with the
manufacturer's specifications, guidelines and field modification instructions.

 

 

 

 

(c)          GKF represents and warrants that throughout the term of this
Agreement, Hospital shall enjoy the use of the Equipment, free of the rights of
any other persons except for those rights reserved by GKF or the right of access
granted to Elekta under the LGK Agreement or under the LGK Purchase Agreement
with GKF.

 

(d)          During the entire term of this Agreement and subsequent extension
thereof, GKF shall maintain in full force and effect: (i) the Service Agreement
referenced in Paragraph 15 hereof. GKF represents and warrants that during the
entire term of this agreement and any subsequent extensions thereof, that it
will fully pursue any and all remedies it may have against Elekta under the
Service Agreement to insure that the Equipment will be in conformity with
Elekta's warranties so that it is free from defects in design, materials, and
workmanship which result in noncompliance with the specifications and/or
Elekta's warranties to GKF. ln no event, however, shall the warranty obligations
of GKF to Hospital with respect to the Equipment be greater or more extensive
than Elekta's warranty obligations to GKF with respect to the Equipment.
Hospital and GKF acknowledge that Exhibit D of that certain LGK Purchase
Agreement, dated as of October 11, 1995, by and between Elekta and GKF (the “LGK
Purchase Agreement”) sets forth the warranties with respect to the Equipment
granted by Elekta to GKF, which warranties are identical in form and content to
the warranties provided by Elekta to Hospital in Exhibit D of the LGK Agreement.
Hospital is an intended third-party beneficiary of the warranties granted by
Elekta to GKF in Exhibit D of the LGK Purchase Agreement and Hospital shall be
entitled to enforce the obligations of Elekta thereunder directly.

 

10.         Ownership/Title. It is expressly understood that Hospital shall
acquire no right, title or interest in or to the Equipment, other than the
leasehold interests conveyed hereunder, including, the right to the possession
and use of the same in accordance with the terms of this Agreement, except as
outlined under Paragraph 17. Hospital shall have no interest in the Equipment
other than the rights acquired as a lessee hereunder and the Equipment shall
remain the property of GKF regardless of the manner in which it may be installed
or attached at the Site. Hospital shall, at GKF's request, affix to the
Equipment tags, decals, or plates furnished by GKF, indicating GKF's ownership
of the Equipment.

 

GKF may at its sole discretion finance the Equipment. Financing may be in the
form of an installment loan or a financing lease or other commercially available
debt instrument. Should GKF finance the Equipment through an installment loan,
GKF shall be required to provide the Equipment as collateral against the loan.
Should GKF finance the Equipment through a financing lease title shall vest with
the lessor until GKF exercises its buy-out option. In addition, should GKF
finance the equipment, said Agreement may be used as collateral against the
loan. Hospital's right to possess and use the Equipment hereunder shall be
subject to the interest of GKF's financing entities, if any. GKF shall instruct
any such financing entities to notify (the “Default Notice”) GKF and Hospital in
writing within ten (10) business days after any payment defaults by GKF to any
financing entity with respect to the Equipment at the Site (each, a “Payment
default”). If GKF has not provided Hospital with reasonably satisfactory
evidence that it has cured any such Payment Default within twenty (20) business
days after Hospital's receipt of the Default Notice, Hospital shall have the
right to cure any such Payment Default by paying to any such financing entity,
as appropriate, the amount of the Payment Default and providing GKF with
reasonably satisfactory written evidence of any such payment. Any amounts paid
by Hospital to any such financing entity pursuant to the provisions of this
Section 10 shall be offset against amount due GKF from the Hospital pursuant to
Paragraph 6 of this Agreement. Except as otherwise specifically provided in this
Paragraph 10, Hospital shall have no rights of set off against amounts due GKF
form the Hospital pursuant to this agreement or otherwise.

 

 

 

 

11.         Cost of Use of the Equipment. Except as is otherwise provided
herein, Hospital shall bear the entire cost of using the Equipment during the
Term of this Agreement. This shall include, but not be limited to, providing
trained professionals, technical and support personnel and supplies to properly
operate the Equipment.

 

12.         Taxes. GKF shall pay any personal property and sales and use taxes
levied against the Equipment and any other taxes or governmental fees or
assessments, however denoted, whether of the federal government, any state
government or any local government, levied or based on this Agreement or the use
of the Equipment except for taxes, if any, assessed on the basis of net income,
gross income or gross receipts of Hospital.

 

13.         Maintenance and Inspections. GKF agrees to exercise due and proper
care in the maintenance of the Equipment and to keep the Equipment in a good
state of repair, reasonable wear and tear excepted.

 

GKF (and Elekta) shall have the right of access to the Equipment for the purpose
of inspecting same at all reasonable times and upon reasonable notice and with a
minimum of interference to Hospital's operations. In the event the Equipment is
improperly used by Hospital or its employees, agents, officers, physicians, or
any other non-GKF or non-Elekta individual GKF may service or repair the same as
needed and such expense shall be paid by Hospital, unless the repair is covered
by the Service Agreement described in Paragraph 15 hereof.

 

Any work so performed by or in the service or maintenance of the Equipment as a
result of Hospital's failure or neglect to do so shall not deprive GKF of any of
its rights, remedies or actions against Hospital for damages caused by such
failure or neglect.

 

14.         Equipment Modifications/Additions/Upgrades. The parties agree that
the necessity and financial responsibility for future
modifications/additions/upgrades to the Equipment, including the reloading of
the Cobalt-60 source, shall be discussed and mutually agreed to by GKF and
Hospital.

 

15.         Service Agreement. GKF warrants that it shall simultaneously with
the execution of this Agreement enter into a Service Agreement with Elekta.
Service Agreement shall be at GKF's sole expense.

 

16.         Intentionally omitted

  

 

 

 

17.         Options

 

(a)          Hospital shall have the option, exercisable as set forth below, to:

 

(i)          Renegotiate this Agreement on terms mutually agreeable to GKF for a
specified renewal term taking into account the first ten (10) years of activity
of the Equipment at the Site. Pursuant to Paragraph 17(a)(ii), if terms and
conditions of Agreement extension are not executed by both parties by the end of
the 114th month, this Agreement shall terminate. Both parties shall negotiate in
good faith on the terms and conditions of an extension of this Agreement.

 

(ii)         Terminate this Agreement. lf Hospital fails to renew the Equipment
Term at the end of the initial term, GKF shall, at its sole expense remove the
Gamma Knife within a reasonable period of time after the expiration of the ten
(10) year initial Term. Hospital shall cooperate in good faith in such removal.

 

(iii)        Purchase the Equipment from GKF at a price equal to $1.00 if at
least one thousand four hundred (1,400) paid procedures have been performed
during the ten (10) year initial Equipment Term. Hospital shall also be eligible
to purchase the Equipment on an agreed upon formula, if Hospital performs at
least one thousand three hundred (1,300) but less than one thousand four hundred
(1,400) procedures during the ten (10) year initial Equipment Term. The formula
will stipulate that Hospital has the option to purchase the Equipment for a
price equal to the difference between 1,400 and the actual number of paid
procedures, if the number of paid procedures is greater than 1,300 procedures,
multiplied by $4,400 (i.e. 1,400 procedures minus 1,380 paid procedures times
$4,400 equals $88,000.) This purchase price is contingent upon Hospital paying
for the cost to reload the Cobalt on this Equipment during approximately the
eighth year of the original Equipment Term of this Agreement, if required. The
Equipment Term shall be extended by the number of business days the Equipment is
not available for clinical use during Cobalt reloading.

 

(iv)        Purchase the Equipment from GKF at a price equal to 80% of its Fair
Market Value. Should Hospital pay for the cost to reload the Cobalt on this
Equipment during the original Equipment Term of this Agreement, increase in
Equipment value attributed to Cobalt reloading will be excluded from determining
the Equipment's Fair Market Value.

 

Hospital shall exercise one (1) of the four (4) options referred to above, by
mailing an irrevocable written notice thereof to GKF at Four Embarcadero Center,
Suite 3620, San Francisco, California, 94111, by registered mail, postmarked on
or before the end of the ninth (9th) year of the ten (10) year initial Equipment
Term of this Agreement. Any such notice shall be sufficient if it states in
substance that Hospital elects to exercise its option and states which of the
four (4) options referred to above Hospital is exercising.

 

18.         No Warranties by GKF. Hospital warrants that as of the Commencement
Date, it shall have (a) thoroughly inspected the Equipment; (b) determined for
itself that all items of the Equipment are of a size, design, capacity and
manufacture selected by it; and (c) satisfied itself that to the best of its
knowledge the Equipment is suitable for Hospital's stated purposes. GKF SUPPLIES
THE EQUIPMENT “AS IS” AND NOT BEING THE MANUFACTURER OF THE EQUIPMENT OR THE
MANUFACTURER'S AGENT, MAKES NO WARRANTY OR REPRESENTATION, EITHER EXPRESSED OR
IMPLIED, AS TO THE EQUIPMENT'S MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, DESIGN, CONDITION, DURABILITY, CAPACITY, MATERIAL OR WORKMANSHIP OR AS
TO PATENT INFRINGEMENT OR THE LIKE, it being agreed that all such risks as
between GKF and Hospital, shall be borne by Hospital. Hospital agrees to look
solely to the manufacturer (Elekta) or to suppliers of the Equipment (and its
software) for any and all warranty claims. GKF will use reasonable commercial
efforts to enforce any and all warranties made by Elekta on behalf of Hospital
during the ten (10) year initial Equipment Term and any extensions hereof.
Hospital agrees that GKF shall not be responsible for the delivery,
installation, or operation of the Equipment or for any delay or inadequacy of
any or all of the foregoing. GKF shall not be responsible for any direct or
indirect consequential loss or damage resulting from the installation, operation
or use of the Equipment or otherwise. Hospital expressly waives any right or
claim to hold GKF liable hereunder for any claims, demands and liabilities
arising out of or in connection with the design, manufacture, possession or
operation of the Equipment.

 

 

 

 

19.         Events of Default and Remedies. The occurrence of any one of the
following shall constitute an Event of Default hereunder:

 

(a)          Hospital fails to pay any installment of semi-monthly procedure
payments when due when such default continues for a period of thirty (30) days
after notice thereof from GKF or its assignee is given to Hospital.

 

(b)          Hospital attempts to remove, sell, transfer, encumber, sublet or
part with possession of the Equipment or any items thereof, except as expressly
permitted herein;

 

(c)          Hospital shall fail to observe or perform any of the other
obligations required to be observed or performed by Hospital hereunder and such
failure shall continue for twenty (20) days after written notice thereof to
Hospital by GKF, unless Hospital has cured or is attempting to cure such failure
during such period. So long as Hospital is diligently attempting to cure its
failure to observe or perform any of its obligations, in good faith, such
failure shall not constitute an Event of Default hereunder, unless such failure
results in material damage or loss to GKF.

 

(d)          Hospital ceases doing business as a going concern, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders or directors shalI take any
action looking to its dissolution or liquidation.

 

(e)          Within sixty (60) days after the commencement of any proceedings
against Hospital seeking reorganization, arrangement, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such proceedings shall not have been dismissed, or if within thirty
(30) days after the appointment without Hospital's consent or acquiescence of
any trustee, receiver or liquidator of it or of all or any substantial part of
its assets and properties, such appointment shall not be vacated.

 

 

 

 

Upon the occurrence of an Event of Default, GKF may at its option do any or all
of the following: (i) by notice to Hospital, terminate this Agreement as to the
Equipment in default, wherever situated, and for such purposes, enter upon the
Site without liability for so doing or GKF may cause Hospital and Hospital
hereby agrees to return the Equipment to GKF at Hospital's sole cost and
expense; (ii) recover from, as liquidated damages for the loss of the bargain
and not as a penalty, an amount equal to the present value of the unpaid
estimated future lease payments by Hospital to GKF through the end of the
Equipment Term discounted at the rate of nine percent (9%), which payment shall
become immediately due and payable. Unpaid estimated future lease payments shall
be based on the prior 12 months lease payments and incorporating an annual five
(5%) percent increase; (iii) sell, dispose of, hold, use or lease the Equipment
in default, as GKF in its sole discretion may determine (and GKF shall not be
obligated to give preference to the sale, lease or other disposition of the
Equipment over the sale, lease or other disposition of similar Equipment owned
or leased by GKF). In any event, Hospital shall, without further demand, pay to
GKF an amount equal to all sums due and payable for all periods up to and
including the date on which GKF had declared this Agreement to be in default.

 

In the event that Hospital shall have paid to GKF the liquidated damages
referred to in (ii) above, GKF hereby agrees to pay to Hospital promptly after
receipt thereof, all rentals or proceeds received from the reletting or sale of
the Equipment during the balance of the ten (10) year initial Equipment Term
(after deduction of all expenses incurred by GKF (including costs of unloading,
shipping, installing, and reloading the equipment); said amount never to exceed
the amount of the liquidated damages paid by Hospital). Hospital agrees that GKF
shall have no obligation to sell the Equipment. Hospital shall in any event
remain fully liable for reasonable damages as provided by law for all costs and
expenses incurred by GKF on account of such default, including but not limited
to, all court costs and reasonable attorneys' fees. Hospital hereby agrees that,
in any event, it shall be liable for any deficiency after any sale, lease or
other disposition of the Equipment by GKF. The rights afforded GKF hereunder
shall not be deemed to be exclusive, but shall be in addition to any other
rights or remedies provided by law.

 

20.         IInsurance.

 

(a) During the ten (10) year initial Equipment Term of this Agreement (and any
successive terms) GKF shall, at its own cost and expense, keep in effect an all
risk and hazard insurance policy covering the Equipment. The all risk and hazard
insurance policy shall be for an amount not less than the replacement cost of
the Equipment. Hospital shall be named as an additional insured under the all
risk and hazard insurance policy maintained by GKF to the extend to its
leasehold interest. Evidence of such insurance coverage shall be furnished by
GKF to Hospital upon written request. During the ten (10) year initial Equipment
Term of this Agreement, Hospital shall, at its own cost and expense keep in
effect public liability and professional liability insurance policies concerning
the possession and operation-of the Equipment by Hospital. Said policies shall
be in the amounts of not less than $1,000,000 per occurrence and $5,000,000 in
aggregate per year. GKF and its members, successors and assigns, shall be named
as additional insureds under the liability and professional liability policies
maintained by Hospital. Evidence of such insurance coverages shall be furnished
by Hospital to GKF upon written request, by no later than the Commencement Date.

 

 

 

 

(b)          If the Equipment is rendered unusable as a result of any physical
damage to, or destruction of, the Equipment, Hospital shall give to GKF
immediate notice. GKF shall determine, within thirty (30) days after the date of
occurrence of such damage or destruction, whether the Equipment can be repaired.
In the event GKF determines that the Equipment cannot be repaired, GKF at its
sole cost and expense shall promptly replace the Equipment. This Agreement shall
continue in full force and effect as though such damage or destruction had not
occurred. In the event GKF determines that the Equipment can be repaired, GKF
shall cause the Equipment to be promptly repaired.

 

21.         Notices. Any notices required under this Agreement shall be sent in
writing and shall be deemed to have been duly given if delivered by hand or
mailed by certified or registered mail to the following addresses:

 

To GKF:Craig K. Tagawa, C.E.0.

Four Embarcadero Center, Suite 3620
San Francisco, CA 94111

 

To Hospital:James C. Scoggin, Jr. , CEO

Southwest Texas Methodist Hospital

7700 Floyd Curl Drive
San Antonio, TX 78229

  

Or to such other addresses as either party may specify for the reception of
notice from time to time in writing to the other party. Any such notice shall be
effective only when actually received by the party to whom addressed.

 

22.         lntegration/Supersedure. This Agreement together with all exhibits
and addenda attached hereto contains the full and entire Agreement between the
parties hereto, and no oral or written understanding is of any force or effect
whatsoever unless expressly contained in a writing executed subsequent to the
date of this Agreement.

 

23.         Waivers. To the extent that GKF fails or chooses not to pursue any
of its remedies under this Agreement or pursuant to applicable law, such shall
not prejudice GKF's rights to pursue any of those remedies at any future time
and shall not constitute a waiver of GKF's rights. To the extent that Hospital
fails or chooses not to pursue any of its remedies under this Agreement or
pursuant to applicable law, such shall not prejudice Hospital1s rights to pursue
any of those remedies at any future time and shall not constitute a waiver of
Hospital's rights.

 

24.         Assignments. This Agreement is binding upon and shalI inure to the
benefit of the permitted successors or assigns of the respective parties hereto,
except that Hospital may not assign its rights or obligations under this
Agreement without the express written consent of GKF (which consent shall not be
unreasonably withheld). Hospital shall not assign or sublease the Equipment or
its rights hereunder without the prior written consent of GKF; which consent
shall not be unreasonably withheld. No permitted assignment or sublease shall
relieve Hospital of any of its obligations hereunder. For purposes of this
Section 24, a reorganization, recapitalization, merger, or other business
combination or restructuring of Hospital shall not be considered an assignment
of this Agreement, so long as Methodist Healthcare System of San Antonio, Ltd.,
retains at least a fifty percent (50%) direct or indirect ownership interest in
the Hospital.

 

 

 

 

25.         Amendments. This Agreement shall not be amended or altered in any
manner unless such amendment or alteration is in a writing signed by both
parties.

 

26.         Record-Keeping Requirements. To the extent required by the
regulations promulgated by the Health Care Financing Administration pursuant to
Section 952 of the Omnibus Reconciliation Act of 1980, GKF shall:

 

(a)          Until the expiration of four (4) years following the furnishing of
services pursuant to this Agreement, GKF agrees to make available upon written
request of the Secretary of Health and Human Services or the U.S. Comptroller
General or any of their duly authorized representatives, this Agreement, any
books, documents and records necessary to verify the nature and extent of costs
incurred by Hospital by reason of the activities of GKF under this Agreement;
and

 

(b)          If GKF elects to delegate any of its duties under this Agreement
(which have a cost or value of Ten Thousand Dollars ($10,000.00) or more over a
twelve (12) month period) to a related organization, only through a
subcontractor which provides that, until the expiration of four (4) years
following the furnishing of services under such subcontract, the related
organization shall make available, on request of the Secretary of Health and
Human Services or the U.S. Comptroller General or any of their authorized
representatives, the subcontract, and books, documents and records of the nature
and extent of costs incurred by Hospital by reason of activities of such related
organization under such subcontract. No delegation by GKF of its duties
hereunder shall relieve GKF from liability hereunder.

 

27.         Miscellaneous Provisions.

 

(a)          The invalidity or unenforceability of any portion or provision of
this Agreement shall not effect the validity or enforceability of any other
portion, nor shall either party's implied or express consent to the breach or
waiver of any provision of this Agreement constitute a waiver of such provision
as to any subsequent breach.

 

(b)          In the event of any claim or controversy arising hereunder, the
prevailing party in such claim or controversy shall be entitled to a reasonable
attorneys' fee in addition to whatever other relief said party would be
otherwise entitled.

 

(c)          Force Majeure. Failure to perform any obligation hereunder (except
for the payment of money) by either party will be excused in the event of any
delay or inability to perform its duties under this Agreement directly or
indirectly caused by conditions beyond its reasonable control including without
limitation, fires, floods, earthquakes, snow, ice, disasters, Acts of God,
accidents, riots, wars, operation of law, strikes, governmental action or
regulations, shortages of labor, fuel, power, materials, manufacturer delays or
transportation problems.

 

(d)          Governing Law. The Agreement will be governed by Texas law.

 

 

 

 

(e)          Dispute Resolution. Should a dispute arise out of this contract,
the parties to the dispute shall first attempt to resolve it through direct
discussions in the spirit of mutual cooperation. If the parties' attempts to
resolve their disagreements through negotiation fail, the dispute shall be
mediated by a mutually acceptable third-party to be chosen by the disputing
parties within thirty (30) days after written notice by one of them demanding
mediation. The disputing parties shall share the cost of the mediation equally.
By mutual agreement the parties may postpone mediation until each has completed
some specified but limited discovery about the dispute. By mutual agreement the
parties may use a nonbinding form of dispute resolution other than mediation.
Any nonbinding dispute resolution process conducted under the terms of this
section shall be confidential within the meaning of Tex. Civ. Prac. and Rem.
Code sec. 154.053 and 154.073. ln the event that neither a negotiated or
mediated resolution is obtained within the time periods provided by this
section, the parties may pursue any available legal or equitable remedy.

 

IN WITNESS WHEREOF, the parties have signed this Agreement on the day and year
first above written.

 

SOUTHWEST TEXAS GK FINANCING, LLC METHODIST HOSPITAL   By: /s/ James C. Scoggin,
Jr. By: /s/ Craig K. Tagawa James C. Scoggin, Jr. Craig K. Tagawa Chief
Executive Officer Chief Executive Officer

 

 

